Title: To George Washington from Francisco Rendón, 29 May 1781
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia May 29th 1781
                        
                        In due time I received Your Excellencys most esteem’d favor of the 2d Inst. and observe by it the
                            distinctions Your Excellencys goodness bestow on me; I beg the acceptance of my most sincere gratitude; I have defferred
                            the honor of replying to it hitherto, in momentary expectations of some Important News from the Havana to acquaint Your
                            Excellency’s with.
                        Yesterday I received a Packet from the Captain General of Said Place deted 10th Inst. who only mentions that
                            it was very provable the Town of Pansacola be by that time Conquered by His Catholick Majesty’s Arms, the Last Accounts
                            received there dated the beginning Instant from General Galvez anouncing it so; but having found therewas more Troops in
                            that Garrison than what was Expected when the Expedition went from the Havana a New Reinforcement was sent there, with
                            what and the Troops before Pansacola already therewas an Army of about Six thousand Troops who had taken Possetion of all
                            the Posts and that the Town was the only one unsubdue.
                        The Combined Fleets which sailed in Chace of the English Squadron that was seen from the Island of Cuba had
                            not been meet with, but that they keep on the Coast of said Pansacola untill it be surrendered. I expect soon to hear of
                            these favourable News to have the honor to put them under Your Excellencys knowledge. With the greatest respect I remain
                            Sir Your Excellencys most Obedt and most Humble Servant
                        
                            Francisco Rendon
                        
                    